DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/652,809, filed on 04/01/2020.
Claims 1-15 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. PCT/US2018/012551, filed on 01/05/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 11/22/2021 and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vicard (US 2003/0182415) in view of Zmudzinski et al. (US 2014/0006799; Hereinafter “Zmudzinski”).
Regarding claim 1, Vicard teaches a computing device, comprising: a processor; and a controller to: track a sleep state of the computing device based on a state of a sleep signal received at the controller from the processor (Vicard: Para. [0059], The user, using the input device 224, generates a wake-up event that is detected by the power management event detection logic 220. The wake-up event is received at step 502. At step 504, the power management event logic 220 informs the wake-up and sleep logic 222 of the event which, in turn, causes the ACPI BIOS 210 to output a log-on screen that requests the user to input their user name and password. Para. [0060]-[0061], it is determined, at step 512, whether or not the client machine has previously been placed in a power management state by the power management application 104. The data identifying whether or not the client machine has been placed in a power management state by the application 104 is stored in the BIOS storage areas 210' and 210" and is accessible via the ACPI BIOS 210. Para. [0066]), 
detect a change in a state of a reset signal received at the controller from the processor, determine, responsive to detecting the change in the state of the reset signal, a most recent sleep state of the computing device (Vicard: Para. [0038], Additional hardware and software functionality is provided m the form of power management event detection logic 220, which detects events in response to which the current power management state of the client machine 106 may be changed to another power management state. For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. Para. [0045], Para. [0060]-[0061], it is determined, at step 512, whether or not the client machine has previously been placed in a power management state by the power management application 104. The data identifying whether or not the client machine has been placed in a power management state by the application 104 is stored in the BIOS storage areas 210' and 210" and is accessible via the ACPI BIOS 210).

In an analogous art, Zmudzinski teaches determine, based on the determined most recent sleep state, whether to modify a security feature of the computing device (Zmudzinski: Para. [0025], If the change corresponds to a placement of the platform 100 in the sleep state (e.g., by user action, by reaching an inactivity threshold, etc.), the sleep state detector 126 determines whether the secure sleep state is enabled and, if so, the interrupt generator 128 generates an interrupt that is handled by the SMI handler 130 of the secure sleep state module 108. The example SMI handler 130 triggers the encrypter 116 to encrypt the DRAM 106 again, this time using the new encryption key 124. The data of the DRAM 106 is protected once again while the platform 100 is in the sleep state. Thus, the example secure sleep state module 108 provides repeated protection of the DRAM 106 each time the platform 100 is placed in the sleep state. Para. [0026]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zmudzinski with the system and method of Vicard to include determine, based on the determined most recent sleep state, whether to modify a security feature of the computing device because this functionality provides for a secure sleep state that protects the data stored on the computing platform (Zmudzinski: Para. [0011]). 
Regarding claim 2, Vicard, in combination with Zmudzinski, teaches the computing device of claim 1, wherein the sleep signal is a SLPS3 sleep signal indicating that the computing device is entering an S3 standby sleep state (Vicard: Para. [0083], If the client machine is already in a power saving mode of operation, such as the safe S3/quick S4 state, or is in a stand-by state, the client machine, in response to receiving the broadcast message, will enter the lowest power saving state of operation. If the broadcast message contains an indication of the preferred power state to be adopted, the client machine, when appropriate, will assume that prescribed state of operation. Para. [0086], [0050]-[0052]).
Regarding claim 3, Vicard, in combination with Zmudzinski, teaches the computing device of claim 2, the controller to continue to utilize a previously established cryptographic nonce to complete a verification of a communication between a bios of the computing device and the controller responsive to determining the most recent sleep state is the S3 standby sleep state (Zmudzinski: Para. [0030], If the BIOS 102 determines that the platform 100 is being resumed from a sleep state (block 304), the example secure sleep state detector 136 of FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306). For example, the secure sleep state detector 136 determines whether a hash value is stored in connection with the passphrase interface 112 of FIG. 1. If the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306), control passes to FIG. 3B which is described in further detail below. If the sleep state from which the platform 100 is being resumed is not a secure sleep state (block 306), the OS 104 is resumed (block 308). [hash meets the nonce limitation] Para. [0032]-[0034], [0015], [0026]).
Regarding claim 4, Vicard, in combination with Zmudzinski, teaches the computing device of claim 1, wherein the sleep signal is a SLPS4 sleep signal indicating that the computing device is entering an S4 hibernation sleep state (Vicard: Para. [0029], Para. [0034], In preferred embodiments, the lower power consumption state, or second, power state, corresponds to the hibernate or S4 state. Para. [0050]-[0051], [0067]-[0068], [0044]).
Regarding claim 5, Vicard, in combination with Zmudzinski, teaches the computing device of claim 4, the controller to modify, responsive to determining the most recent sleep state is the S4 hibernation sleep state, a previously established cryptographic nonce and distribute a modified cryptographic nonce to a bios of the computing device and to utilize the modified cryptographic nonce to complete a verification of a subsequent communication between the bios and the controller (Zmudzinski: Para. [0030], If the BIOS 102 determines that the platform 100 is being resumed from a sleep state (block 304), the example secure sleep state detector 136 of FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306). For example, the secure sleep state detector 136 determines whether a hash value is stored in connection with the passphrase interface 112 of FIG. 1. If the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306), control passes to FIG. 3B which is described in further detail below. If the sleep state from which the platform 100 is being resumed is not a secure sleep state (block 306), the OS 104 is resumed (block 308). [hash meets the nonce limitation] Para. [0032]-[0034], [0015], [0026]).
Regarding claim 6, Vicard, in combination with Zmudzinski, teaches the computing device of claim 1, wherein the controller includes an embedded controller managing power sequencing for the computing device (Vicard: Fig. 2, Para. [0037], The arrangement 200 shows one of the client machines, that is, client machine 106, which has a processor 202 and RAM 206 containing a RAM image 208. In general, the client machines 106 to 110 use ACPI specification power management Therefore, the client machine 106 also comprises a BIOS 210, which supports ACPI routines The client machine 106 has an operating system 212, which is arranged to implement operating system directed power management (OSPM) using associated OSPM software 214. Para. [0044], Zmudzinski: Para. [0059]).
Regarding claim 7, Vicard, in combination with Zmudzinski, teaches the computing device of claim 6, wherein the reset signal is a platform reset (PLTRST#) signal (Vicard: Para. [0038], Additional hardware and software functionality is provided m the form of power management event detection logic 220, which detects events in response to which the current power management state of the client machine 106 may be changed to another power management state. For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. To effect a software shutdown, the client machine 106 should adopt a reduced power consumption state of the power management states. Para. [0070]).
Regarding claim 8, Vicard, in combination with Zmudzinski, teaches the computing device of claim 1, wherein the controller includes a super input/output (1/O) (Zmudzinski: Para. [0059], The processor platform 600 of the instant example includes a processor 612. For example, the processor 612 can be implemented by one or more microprocessors or controllers from any desired family or manufacturer. Para. [0060]-[0061]).
Regarding claim 9, Vicard, in combination with Zmudzinski, teaches the computing device of claim 8, wherein the reset signal is a low pin count reset (LPCRST#) signal (Vicard: Para. [0038], For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. To effect a software shutdown, the client machine 106 should adopt a reduced power consumption state of the power management states. [under the BRI, an off signal may include a low pin while an on signal may include a high pin]).
Regarding claim 10, Vicard teaches a non-transitory computer readable medium containing instructions executable by a processor to cause the processor to: store, at a controller of a computing device, an indication of a most recent sleep state of the computing device (Vicard: Para. [0042], The current power management state of a client machine is stored within an ACPI storage area 210'. The previous power management state is stored within an ACPI storage area 210".); 
detect, at the controller, a change of a state of a system reset hardware signal from a low state to a high state (Vicard: Para. [0038], Additional hardware and software functionality is provided m the form of power management event detection logic 220, which detects events in response to which the current power management state of the client machine 106 may be changed to another power management state. For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. Para. [0045], Para. [0060]-[0061], it is determined, at step 512, whether or not the client machine has previously been placed in a power management state by the power management application 104. The data identifying whether or not the client machine has been placed in a power management state by the application 104 is stored in the BIOS storage areas 210' and 210" and is accessible via the ACPI BIOS 210 [change from an on to an off meets the limitation of high state to a low state]); 
Vicard does not explicitly teach utilize an existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S3 sleep state; modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S4/S5 sleep state; and modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is restarting from an SO sleep state.
In an analogous art, Zmudzinski teaches utilize an existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S3 sleep state (Zmudzinski: Para. [0025], If the change corresponds to a placement of the platform 100 in the sleep state (e.g., by user action, by reaching an inactivity threshold, etc.), the sleep state detector 126 determines whether the secure sleep state is enabled and, if so, the interrupt generator 128 generates an interrupt that is handled by the SMI handler 130 of the secure sleep state module 108. Para. [0026], Para. [0054]); 
modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S4/S5 sleep state (Zmudzinski: Para. [0025], The example SMI handler 130 triggers the encrypter 116 to encrypt the DRAM 106 again, this time using the new encryption key 124. The data of the DRAM 106 is protected once again while the platform 100 is in the sleep state. Thus, the example secure sleep state module 108 provides repeated protection of the DRAM 106 each time the platform 100 is placed in the sleep state. Para. [0026], Para. [0054]); and 
modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is restarting from an SO sleep state (Zmudzinski: Para. [0025], The example SMI handler 130 triggers the encrypter 116 to encrypt the DRAM 106 again, this time using the new encryption key 124. The data of the DRAM 106 is protected once again while the platform 100 is in the sleep state. Thus, the example secure sleep state module 108 provides repeated protection of the DRAM 106 each time the platform 100 is placed in the sleep state. Para. [0026], Para. [0054]-[0055]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zmudzinski with the system and method of Vicard to include utilize an existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S3 sleep state; modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is resuming from an S4/S5 sleep state; and modify the existing security measure of the computing device responsive to determining from the indication of the most recent sleep state that the computing device is restarting from an SO sleep state because this functionality provides for a secure sleep state that protects the data stored on the computing platform (Zmudzinski: Para. [0011]). 
Regarding claim 11, Vicard, in combination with Zmudzinski, teaches the non-transitory computer readable medium of claim 10, comprising the instructions executable by the processor to cause the processor to determine the most recent sleep state of the computing device by monitoring a state of each of a plurality of sleep hardware signals detected at the controller (Vicard: Para. [0059], The user, using the input device 224, generates a wake-up event that is detected by the power management event detection logic 220. The wake-up event is received at step 502. At step 504, the power management event logic 220 informs the wake-up and sleep logic 222 of the event which, in turn, causes the ACPI BIOS 210 to output a log-on screen that requests the user to input their user name and password. Para. [0060]-[0061], it is determined, at step 512, whether or not the client machine has previously been placed in a power management state by the power management application 104. The data identifying whether or not the client machine has been placed in a power management state by the application 104 is stored in the BIOS storage areas 210' and 210" and is accessible via the ACPI BIOS 210. Para. [0066], Para. [0038], Additional hardware and software functionality is provided m the form of power management event detection logic 220, which detects events in response to which the current power management state of the client machine 106 may be changed to another power management state. For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. Para. [0045]).
Regarding claim 12, Vicard, in combination with Zmudzinski, teaches the non-transitory computer readable medium of claim 11, comprising the instructions executable by the processor to monitor the state of each of the plurality of sleep hardware signals by detecting a change of the state of each of the plurality of sleep hardware signals from a high state to a low state after the system reset hardware signal changes to the low state and before the system reset hardware signal changes from the low state to the high state (Vicard: Para. [0038], [0043], [0053]-[0054], [0070]).
Regarding claim 13, Vicard teaches a non-transitory computer readable medium containing instructions executable by a processor to cause the processor to: 
modify, responsive to detecting a state change of a hardware sleep signal at a controller in a computing device, a first state of the controller to a second state indicating a particular sleep state (Vicard: Para. [0059], The user, using the input device 224, generates a wake-up event that is detected by the power management event detection logic 220. The wake-up event is received at step 502. At step 504, the power management event logic 220 informs the wake-up and sleep logic 222 of the event which, in turn, causes the ACPI BIOS 210 to output a log-on screen that requests the user to input their user name and password. Para. [0060]-[0061], it is determined, at step 512, whether or not the client machine has previously been placed in a power management state by the power management application 104. The data identifying whether or not the client machine has been placed in a power management state by the application 104 is stored in the BIOS storage areas 210' and 210" and is accessible via the ACPI BIOS 210. Para. [0066]); 
(Vicard: Para. [0038], Additional hardware and software functionality is provided m the form of power management event detection logic 220, which detects events in response to which the current power management state of the client machine 106 may be changed to another power management state. For example, the user may depress an ON/OFF button 224, in response to which the client machine 106 may effect a transition from a current sleeping state to a working state. Alternatively, the ON/OFF button 224 may be used to instigate a software shutdown of the client machine 106. Para. [0045], Para. [0060]-[0061]); 
reference, responsive to the detected change of the hardware reset signal to the high state, the second state of the controller to determine a most recent sleep state that the computing device was in prior to the detected change of the hardware reset signal to the high state (Vicard: Para. [0029], Para. [0053], In response to that determination, at step 404, the power management application 104 transmits a wake-up network message to all of the client machines that were previously instructed to adopt a lower power consumption state. [0054], At step 406, a client machine receives the wake-up network message, which causes the client machine to recover from an existing power management state to a previous or a specified power management state. The client machine is arranged, by the OSPM software, 214, to assume an appropriate power management state at step 408. Para. [0059], Para. [0045], Para. [0060]-[0061]).
Vicard does not explicitly teach determine, at the controller, whether to modify an existing security measure based on the most recent sleep state that the computing device was in prior to the detected change of the hardware reset signal to the high state.
In an analogous art, Zmudzinski teaches determine, at the controller, whether to modify an existing security measure based on the most recent sleep state that the computing device was in prior to the detected change of the hardware reset signal to the high state (Zmudzinski: Para. [0025], The example SMI handler 130 triggers the encrypter 116 to encrypt the DRAM 106 again, this time using the new encryption key 124. The data of the DRAM 106 is protected once again while the platform 100 is in the sleep state. Thus, the example secure sleep state module 108 provides repeated protection of the DRAM 106 each time the platform 100 is placed in the sleep state. Para. [0026], Para. [0054]-[0055]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zmudzinski with the system and method of Vicard to include determine, at the controller, whether to modify an existing security measure based on the most recent sleep state that the computing device was in prior to the detected change of the hardware reset signal to the high state because this functionality provides for a secure sleep state that protects the data stored on the computing platform (Zmudzinski: Para. [0011]). 
Regarding claim 14, Vicard, in combination with Zmudzinski, teaches the non-transitory computer readable medium of claim 13, comprising instructions executable by the processor to modify, responsive to the change of the hardware reset signal to the high state, the second state of the controller to a third state (Vicard: Para. [0070], State S4: The S4 State 64 is the lowest power, longest wake-up latency, sleeping state supported by the ACPI. To reduce power consumption, preferably to a minimum, it is assumed test the hardware platform has powered-off all devices. Platform context is maintained. Para. [0066]-[0072]).
Regarding claim 15, Vicard, in combination with Zmudzinski, teaches the non-transitory computer readable medium of claim 14, wherein the instructions executable by the processor to modify the second state of the controller to the third state includes instructions executable by the processor to modify the second state of the controller to the third state of the controller, wherein the third state of the controller indicates the computing device is operating in an SO sleep state (Vicard: Para. [0072], However, FIG. 7 shows a power management state and associated state transition diagram 700 for a preferred embodiment. The state transition diagram 700 comprises a working system state S0 702. Preferably, conventional states S1 704 and S2 706 are also supported. The states S0-S2 702 to 706 are substantially identical in operation and realisation to the corresponding states described above in relation to FIG. 6. Para. [0066]-[0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437